Citation Nr: 1040345	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for bipolar disorder.

2.  Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1995 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the RO in St. 
Louis, Missouri, which continued  a 30 percent evaluation for 
bipolar disorder (previously rated as major depression) and 
continued a noncompensable evaluation for migraine headaches 
(previously rated as headaches).

During the pendency of the appeal, a November 2008 rating 
decision granted an increased rating of 10 percent for migraine 
headaches.  The Board notes, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
In this case, the Veteran has clearly expressed his desire to 
continue seeking the assignment of a higher disability rating for 
his migraine headaches.  

Subsequent to the issuance of the November 2008 statement of the 
case (SOC), the Veteran submitted additional evidence which was 
not considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence in 
an October 2010 submission.  The Board may consider the appeal.  
38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's bipolar disorder is manifested by anxiety, 
depression, mood swings, irritability, angry outbursts, 
assaultive behavior, sleep impairment, panic attacks at least 
once a week, hallucinations, and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The Veteran's migraine headaches are manifested by completely 
prostrating attacks at least once a week, lasting several hours 
at a time, and productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 
percent, but no higher, for bipolar disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9432 (2010).

2.  The criteria for an increased disability rating of 50 percent 
for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claims, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claims, 
and told that it was ultimately his responsibility to support the 
claims with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded by, Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Recently, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Thus, any error related to the aforementioned is harmless.

The Veteran was given proper notice pursuant to the Vazquez 
requirements in a September 2008 letter and given ample 
opportunity to respond.  Subsequently, the claims were 
readjudicated in the November 2008 SSOC.  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the claims file.  Private medical records 
identified by the Veteran have been associated with the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran with VA psychiatric examinations in 
October 2006 and October 2008, and VA neurological examinations 
in December 2006 and October 2008.  The Board finds these 
opinions to be comprehensive and sufficient in addressing the 
severity of the Veteran's disabilities.  In this regard, it is 
noted that the opinions were rendered by a medical professional 
following a thorough examination and interview of the Veteran and 
review of the claims file.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disabilities since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The October 2008 examination reports are 
thorough and supported by the other evidence of record.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

a.	Bipolar Disorder

The Veteran's service-connected bipolar disorder is evaluated as 
30 percent disabling under Diagnostic Code 9432.  

The regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following: 

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The criteria for a 70 percent disability rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to the GAF scale, a score within the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

VA psychiatric records show that the Veteran was referred for 
evaluation for manic history in December 2005.  The Veteran 
complained of having problems focusing and being irritable.  He 
admitted that his behavior was at times explosive.  He was fired 
from his job as a manager of a drugstore because of his behavior, 
tardiness and absences.  The Veteran denied a history of suicidal 
ideations or gestures.  He also denied a history of auditory and 
visual hallucinations.  Sleep impairment was noted.  Although no 
delusional thoughts were elicited and hallucinations were denied, 
the Veteran talked about his "conscience talking to him."  The 
Veteran was diagnosed with bipolar disorder by history and 
alcohol abuse.  A GAF score of 45 was assigned.  In January 2006, 
the Veteran indicated that he was somewhat calmer, but continued 
to complain of difficulty focusing and having racing thoughts.  
He denied auditory/visual hallucinations and denied suicidal 
ideations and plans.  In February 2006, the Veteran reported that 
his angry outbursts seemed to have decreased and that he 
continued to experience difficulty sleeping.  In August 2006, the 
Veteran again reported hearing "voices from his conscience."  
He noted that his anger and the voices were worsening, and that 
he had lost two jobs since his last visit because of his anger.  
He denied receiving any command from the voices.  In October 
2006, the Veteran reported being less angry and having fewer 
episodes of mood swings.  He was sleeping okay when taking 
medications.  

The Veteran was afforded a VA psychiatric examination in October 
2006.  Per the Veteran's self-report, he began experiencing mood 
swings approximately two to three years ago.  He described a 
history of depressive symptoms prior to the onset of mood swings 
consistent with a history of major depressive disorder.  He 
reported having held approximately six to seven different jobs 
since his last VA examination in September 1999.  He indicated 
that he had been terminated from several positions as a result of 
interpersonal conflicts in the workplace including several 
physical altercations.  The Veteran described occasional marital 
discord with his wife of 11 years with increased verbal conflicts 
that sometimes resulted in physical altercations; he and his wife 
had "grown apart" over the past several years.  Aside from 
having phone contact approximately twice a month with a close 
friend in Tennessee, the Veteran rarely socialized outside of his 
family.  He reported occasional assaultive behavior towards 
others, most recently a physical altercation taking place inside 
a grocery store three months ago.  He denied suicidal and/or 
homicidal ideation.  The examiner opined that it was at least at 
likely as not that a current diagnosis of bipolar disorder most 
accurately reflected the changes in the Veteran's mood symptoms 
since his previous examination.  The Veteran's current functional 
impairments, namely insufficient mood management skills 
(depression and irritability), had mildly to moderately reduced 
his social and industrial capacity.  A GAF score of 60 reflected 
his functional level.  

VA psychiatric records dated in April 2007 show the Veteran 
complaining of difficulty sleeping and frequent angry outbursts.  
In May 2007, the Veteran reported having fewer angry outbursts 
since a change in his medication regiment the previous month, but 
felt that anger was still a problem for him.  In November 2007, 
the Veteran related that he had not been taking most of his 
medications and that he felt sad all the time.  He reported 
having crying spells and indicated that sometimes he would not go 
to work.  In December 2007, the Veteran reported having fewer 
episodes of crying spells and indicated that he was feeling 
better.  It was noted that he had been assigned a GAF score of 50 
in the previous month.  

The Veteran underwent another VA psychiatric examination in 
October 2008.  Following a thorough evaluation, the Veteran was 
assessed as having symptoms consistent with the diagnosis of 
Bipolar Disorder, Not Otherwise Specified.  It was noted that the 
Veteran presented some variance in his symptoms but that this was 
reflective of the variance inherent in the disorder and was not 
different in terms of severity.  His anxiety appeared to be 
prominent with no report of aggressive behavior.  He reported 
having an average of one small panic attack a week and one 
"tough" panic attack a week.  The Veteran described auditory 
hallucinations that reflect an inner struggle with his choices.  
It was not clear whether they were hallucinations rather than an 
inner dialog.  His current symptoms, although different in some 
ways, did not appear to impair his functioning more so than those 
at his last examination, which included several incidents of 
assaultive behavior and angry outbursts at work.  He had not been 
found to have problems related to working memory, visual memory 
and speed of processing.  The Veteran stated that he did not have 
any friends.  He explained that he and the friend referenced at 
the last VA examination had a "falling out."  The Veteran 
continued to work as a substitute teacher with some regularity 
and this appeared to fit his need to have the option of not 
working "when he has something wrong with him that day."  In 
terms of family relationships, the Veteran continued to have 
marital conflicts and now had eight kids.  He appeared to be 
dealing with several stressors.  He continued to present with 
moderate symptoms and moderate difficulties in his social and 
occupational functioning.  The Veteran was diagnosed with Bipolar 
Disorder, Not Otherwise Specified, and assigned a GAF score of 
60.  

A VA treatment note dated in February 2010 shows that the Veteran 
reported to the Emergency Room complaining of increasing 
depression for the past two weeks.  He related that he had 
stopped going to work because he felt like he could not get out 
of bed.  He indicated that he had difficulty falling asleep and 
that he had frequent awakenings.  

Taking into account all of the relevant evidence of record, the 
Board finds that the Veteran's bipolar symptomatology more nearly 
approximates the criteria for a 50 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (criteria for 50 percent rating).  
The evidence shows that the Veteran's bipolar disorder is 
manifested by angry outbursts and assaultive behavior, panic 
attacks more than once a week, and auditory hallucinations.  His 
other symptoms include anxiety, depression, mood swings, 
irritability, and sleep impairment.  Moreover, the Veteran has no 
friends and has been fired from previous jobs as a result of his 
anger problems.  He has been assigned GAF scores as low as 45 in 
December 2005 to 60 at the October 2006 and October 2008 
examinations.  Such a score reflects moderate to serious symptoms 
or impairment in social, occupational, or school functioning.  
See DSM-IV at 47.  In this regard, the Veteran's GAF score 
adequately reflects his level of disability, including 
recognition of his sleep impairment, anger, panic attacks, and 
hallucinations.  Giving the Veteran the benefit of the doubt, the 
evidence is at least in equipoise, and shows that his bipolar 
disorder is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms including 
panic attacks more than once a week; hallucinations; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9432 (criteria for 50 percent 
rating).  As such, the Board concludes that a rating of 50 
percent is warranted for the Veteran's bipolar disorder.  

The Board has considered a rating in excess of 50 percent.  
However, the Veteran's symptomatology as described in the 
evidence above does not meet the criteria for a 70 percent or 100 
percent rating.  The Veteran does not exhibit any of the symptoms 
listed under the 70 percent or 100 percent rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9432 (criteria for 70 percent 
and 100 percent ratings).  In light of the Board's conclusion 
that the criteria for a rating in excess of 50 percent have not 
been met at any time during the period on appeal, the rule of 
Fenderson, supra, is not for application.

Based on the analysis of the evidence as outlined below, the 
Board concludes that the evidence supports an increased rating of 
50 percent, but no higher, for the Veteran's service-connected 
bipolar disorder.  The benefit-of-the- doubt rule has been 
applied in arriving at this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.	Migraine Headaches

The Veteran is assigned a 10 percent evaluation under Diagnostic 
Code 8100 for migraine headaches.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months are rated 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability are rated 50 percent disabling.  38 
C.F.R. § 4.124a.  

VA neurology consultation notes dated in January 2006 report an 
over 10 year history of headaches, described as left temporal and 
generalized, with light flashes aura sometimes.  The pain was 
sharp, severe at 10/10, and occurred two to three times a week 
with no precipitating factors, and relieved usually with 
ibuprofen and an hour or two of rest/sleep.  The headaches were 
associated with nausea, photophobia and phonophobia.  In March 
2006, the Veteran reported an improvement in his migraines.  The 
headaches occurred two to three times a week, each time lasting 
30 minutes to an hour.  

The Veteran's migraine headaches were evaluated at a December 
2006 VA examination.  He reported that he had headaches about 
once a week.  Once the headache began, he could not continue with 
what he was doing.  If he lied down the headache would go away in 
an hour, but if he did not lie down it would take several hours 
to resolve.  

Inpatient treatment records from St. Elizabeth's Hospital reveal 
that the Veteran has had a number of visits to the emergency room 
in 2007 for migraine headaches.  The headaches are shown to be 
accompanied by symptoms of nausea and photophobia.

On VA neurological examination in October 2008, the Veteran 
reported that he now got headaches approximately once a week at a 
severity of 7 to 8 out of 10 and lasting 4 to 5 hours at a time.  
The headaches were occasionally precipitated by an aura with 
squiggly lines and blurry vision, and then accompanied by 
photophobia and phonophobia and occasionally by nausea but no 
vomiting.  The Veteran explained that he had to lie down in a 
quiet dark room for several hours and wait until the headache 
subsided before resuming everyday activity.  If he was at work at 
the onset of a headache, he had to find a quiet place to lie down 
and was no longer able to complete his job.  The Veteran reported 
missing about 30 days of work within the past 12 months due to 
his migraine headaches.  He related that he recently got a letter 
stating that he might lose his job as a substitute teacher if he 
continued missing work.  The Veteran described all of his 
migraine headaches as prostrating in nature.  He indicated that 
he is incapacitated for the duration of the headache and that he 
does not try to perform any of his activities of daily living 
during these headaches.  The diagnosis was migraine headaches of 
a prostrating or incapacitating nature, occurring once a week and 
requiring chronic prophylactic headache medications.  

In sum, the claims file shows that the Veteran has experienced 
debilitating headaches throughout the duration of the period on 
appeal.  He has indicated that the headaches manifest at least 
once per week, with each headache typically lasting several 
hours.  He also indicated that his headache symptoms include an 
aura of squiggly lines and blurred vision, photophobia, 
phonophobia and nausea.  The Veteran has consistently reported 
the severity of his headaches symptoms in personal statements, 
and during the course of treatment and VA compensation 
examinations.

Giving the Veteran the benefit-of-the-doubt, the Board finds that 
the criteria for a 50 percent rating have been met.  (It is noted 
that a 50 percent rating is the highest available rating under 
Diagnostic Code 8100.)  The disability warrants a 50 percent 
rating as his headaches are very frequent and prolonged.  
Specifically, they occur at least once a week a week and last for 
several hours.  The headaches are completely prostrating in that 
they generally affect his ability to perform his activities of 
daily living.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.  In this regard, it is noted that the 
Veteran has reported that he retires to a dark quiet room with 
the onset of his headaches, and that the headaches preclude him 
from continuing on with his work.  Furthermore, the Veteran has 
reported that he misses a significant amount of time from work as 
a result of his migraine headaches.  An employee absences report 
for the period of August 2009 to May 2010 confirms that the 
Veteran has regularly missed work at least several times a month.  
While some of this is personal time off, the majority of it is 
unpaid absence.  Accordingly, the Board finds that the evidence 
shows that the Veteran's migraine headaches are productive of 
severe economic inadaptability.  

Furthermore, the Veteran has consistently asserted that his 
headaches have been more severe than evaluated, since the filing 
of his increased rating claim.  He entered a notice of 
disagreement and a substantive appeal, all to the effect that his 
disability was more severe than evaluated.  The evidence, as a 
whole, confirms what the Veteran had been contending from the 
start, namely that his headaches are severe and debilitating.  
(It is unlikely that the Veteran became worse on the date of any 
specific examination report.)  As such, the Board finds that 
there is no basis to have a staged rating in this case.  See 
Fenderson, supra; Hart, supra.  Giving the Veteran the benefit-
of- the-doubt, the Board concludes that the Veteran's service- 
connected headaches are shown to have warranted the assignment of 
a 50 percent rating during the entire course of this appeal.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

III. Extraschedular Considerations

The Board has considered whether a referral for extraschedular 
rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Initially, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's bipolar disorder and 
migraine headaches are not inadequate.  His complained-of 
symptoms are those contemplated by the rating criteria.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluations for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorders that are unusual or are different 
from those contemplated by the schedular criteria.  To the extent 
that his migraine headaches are productive of severe economic 
inadaptability, the Board notes that this is already accounted 
for in his 50 percent rating under Diagnostic Code 8100.  As 
such, the available schedular evaluations for his service-
connected disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

An increased disability rating of 50 percent, but no more, for 
bipolar disorder is granted, subject to the laws and regulations 
controlling the award of monetary benefits.

An increased disability rating of 50 percent for migraine 
headaches is granted, subject to the laws and regulations 
controlling the award of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


